Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on December 16, 2021 in response to the Office action (OA) mailed on August 17, 2021 (hereinafter “the previous OA”) have been fully considered. 

Support for claims amendment can be found in the original claims and in the specification. 
   
In view of applicant’s amendment, the 35 USC 112(b) rejection of claims 1-4 is withdrawn. 

The 35 USC 103 rejection of claims 1-4 as being unpatentable over Morishima et al. (US 20070141330 A1) in view of Nomura et al. (JP 2007088240 A-machine translation) is maintained. 





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. (US 20070141330 A1) in view of Nomura et al. (JP 2007088240 A-machine translation). 

As to claim 1, Morishima discloses a wafer-processing tape (semiconductor-processing tape) comprising a substrate film1 (base material film), a removable adhesive layer 2, and an adhesive layer 3, in this order (Figure 1(a), Figure 2(a), Figure 3(a), 0059, 0062, and 0064).  



Morishima further discloses that the adhesive layer has a storage elastic modulus at 25°C of 1 MPa or more (0019), which is within the claimed range of the storage elastic modulus of 2,000 MPa or less.  Further, Morishima discloses that the adhesive layer has a thickness in the range of from 5-50 µm (0052), which overlaps with the claimed thickness range of 40 µm or more such that a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claims 1, 3, and 4, the difference between the claimed invention and the prior art of Morishima is that Morishima is silent as to disclosing the base material film as required by claims 1, 3, and 4.

However, Nomura discloses an adhesive tape for semiconductor wafer dicing (0001) comprising a base film composed of at least one film layer and a layer of adhesive applied on one side of the base film (0010).  

As to claims 3 and 4, the base film of Nomura includes a thermoplastic elastomer blended with an ionomer resin containing a zinc ion crosslinked copolymer of ethylene and (meth)acrylic acid (thermoplastic crosslinked resin/zinc ionomer resin) (0015-0016).   Further, as specific example of the ionomer resin, Nomura discloses “Himilan (HM) 1855” (read as “Hi-Milan 1855” by the examiner) manufactured 

As to claimed thickness of the base film (claim 1), Nomura discloses that the base film has a thickness of 100 µm (0020, Example 1), which is within claim 1 range of 70 to 150 µm.

As to the claimed properties of the stress values in MD and TD of the base material film (claim 1), the tensile strength values in the MD and TD of the base material film (claim 1), and the flexural modulus of the base material film (claim 4), given that the claimed base material film and the base material film of Nomura are identical or substantially identical, absent any factual evidence on the record, it would be reasonable to presume that the base film of Morishima would intrinsically have the claimed properties. MPEP 2112.01 (I).   

Morishima discloses “Examples of the film material include a homopolymer or copolymer of an α-olefin…an ionomer…or a thermoplastic elastomer…a styrene/ethylene/butene or pentene series copolymer.  Alternatively, the base film maybe formed from a mixture of two or more kinds of the material selected from above compound group…” (0046). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the base material film of Nomura and use it in the wafer-processing tape of Morishima as the base film since selection of known material based on its suitability for its intended use supports a prima facie case of obviousness (MPEP 2144.07) and doing so would prevent generation of whisker like cutting chips during dicing of the wafer (0011-0012). 

As to claim 2 recitation “The semiconductor-processing tape described in claim 1, for use a method of producing semiconductor chips including the following steps (a) to (h):…”, it is submitted that this recitation is deemed to be an intended use in so far as the structure of the product (semiconductor-processing tape) is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the wafer-processing tape of Morishima as modified by Nomura renders obvious claimed semiconductor-processing tape, it meets the intended use of the claimed semiconductor-processing tape.







Response to Arguments

Applicant's arguments filed on December 16, 2021 have been fully considered but they are not persuasive.

With respect to the 35 USC 103 rejection of claims 1-4 as being unpatentable over Morishima et al. (US 20070141330 A1) in view of Nomura et al. (JP 2007088240 A-machine translation), applicant argues that the film prepared using Himilan 1855 as disclosed by Nomura does not intrinsically have the claimed characteristics of (i) the stress value in MD and TD at the time of 5% elongation are each 5 MPa or more and (ii) the tensile strength values in MD and TD at the time of 5% elongation are each from 10 to 30 N/25 mm.  According to applicant, whether a film prepared using Himilan 1855 satisfies both the above conditions (i) and (ii) depends on how the shear force is applied in the manufacturing process of the base material film. Films are basically prepared by pulling a raw material in the MD direction and winding up and are commercialized with a shear force applied in the MD direction. Accordingly, even if the same resin is used, one of ordinary skill in the art would understand that whether the film is within the scope of the claimed invention is dependent on the conditions in the manufacturing process. Thus, Himilan 1855 in Nomura would not intrinsically have the claimed characteristics of the claimed base material film.   Page 6 of the amendment. 


the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As set forth in the previous OA and in the current OA, there is no difference seen between the claimed base material film and the film of Morishima in view of Nomura. Accordingly, it is reasonable to presume that the film of Morishima in view of Nomura would intrinsically have the properties of the stress value and tensile strength as recited in claim 1.  Accordingly, applicant’s arguments are not found persuasive. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
January 13, 2022